Citation Nr: 1525564	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disability of anterior cruciate ligament insufficiency, status post left patellar dislocation.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran filed a claim for entitlement to service connection for depression.  A November 2010 VA examination report indicates the Veteran has a diagnosis of bipolar disorder.  Thus, the Board has characterized the claim as entitlement to an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in October 2014, but failed to report for the hearing.  In an October 2014 letter, the Veteran's representative requested that the hearing be rescheduled.  The representative noted that their office had not received a copy of the Veteran's claims file, as requested.  The representative requested that VA reschedule the Veteran for the next available video hearing after the claims file has been sent to her office.  The representative was sent a copy of the claims file in November 2014.  As the RO schedules videoconference hearing, the claim must be remanded to schedule the Veteran for a videoconference hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Provide notice of the hearing to the Veteran and his representative.  See 38 C.F.R. § 20.704(b). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




